HOLLAND, District Judge.
In this case 13 reasons for a new trial are filed, and counsel for the defendant has submitted a very elaborate brief in support of these reasons. I have examined the argument and cases cited with considerable care, but I am not convinced that there was any error in the charge of the court when the case was tried. The law applicable to the facts in the case was correctly stated in the charge of the court, and it was fairly submitted to the jury upon evidence which fully warranted the finding. The motion for a new trial is therefore overruled.